Case 1:98-cr-OllOl-|LG Document 252 Filed 03/25/19 Page 1 of 2 Page|D #: 4093

UNITED S'l`A'I'ES DISTRICT COURT
EASTERN DIS'I'RICT OF NEW'YORK

 

UN"ITED STATES OF AMERICA1
No. 98-CR-1101 (`ILG)
-against-
FF.LIX SA'I'ER,
Defendant

 

 

 

DECLARA'I`ION OF DAVlD BRALOW

l, DAVlD BRALOW, declare as follows:

l. l submit this declaration in support of First l.ook Media Works, lnc.’s motion to
intervene and to unseal court records_

2. lam an attorney employed by First Look Media Works, Inc. to serve as the I-`irst
Amendment Counsel to Ihe Intercept, a non-profit news organization

3. 1 have been admitted to the following courts and bars: Pennsy|vania (November
19, 1986)', Florida (July 21, 1989); New York (January 3, 2007) (NY Bar No. 4471835)',
United States District Court for the Southem Distn`ct of New York (January 3, 2017)_ lam

in the process of seeking admission to the Eastem District of New York.

4. lam currently in good standing with all states, courts and bars in which 1 am
admitted
5. Johnny Dwyer is a contributing writer to Tl. lie is also the author of an upcoming

book on the New York federal courts, The Dislricls (Alt`red A. Knopl), and an adjunct

professor at New York University’s Arthur l Carter Joumalism lnstitute.

Case 1:98-cr-OllOl-|LG Document 252 Filed 03/25/19 Page 2 of 2 Page|D #: 4094

6. In a letter dated Febmary 12, 2019, Dwyer asked this Court to unseal filings in the
above-captioned case, U.S.A. v Felix Sater. Among other itcms, Mr. Dwyer asked for the
unsealing of the 5k1 .1 L.etter concerning cooperation, the removal of redactions in a
transcript ol` proceedings on October 23, 2009 (Dkt. 202), and the unsealing of any other
sentencing memorandum

7. Attached to this declaration as F.xhibit A are copies of news reports and
publications reporting statements publicly made by Mr. Felix Sater. Thesc published reports
are not offered for proof of the truth of the matters set l`orth in them but as proof that the
matters set forth were part ol` the public record at relevant times.

8. Attached to this declaration as Exhibit B is a March 12, 2018 article published by
Buzz.feed News.

Pursuant to 28 U.S.C. §1746, l declare under penalty of perjury that the foregoing is tme

ands correct F.xecuted in New York, New York, this 25th day of March, 2019.

,,/ /
lDavi’d Bralow

 

 

